Citation Nr: 0413705	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  98-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for post-traumatic stress disorder (PTSD) from 
December 1, 2002, to include consideration of whether the 
reduction in rating was proper.  

2.  Entitlement to a rating in excess of 10 percent for PTSD.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1970.



This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

In February 1999, the RO denied the veteran's claim for an 
increased rating for PTSD (rated at 10 percent).  During the 
course of the appeal, the RO reduced the veteran's disability 
for PTSD from 10 to 0 percent in September 2002.  The veteran 
appealed those actions.  

In December 2002, the Board conducted its own development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2).  That 
development was completed.  However, on the United States 
Court of Appeals for the Federal Circuit invalidated section 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.ed 1339 (Fed. Cir. 2003).  In light 
of the Federal Circuit Court's decision and other policy 
considerations, the Board remanded the case to the RO for 
consideration of the evidence obtained by the Board.  This 
case has been returned to the Board for appellate review.  

The claim for an increased rating for PTSD will be addressed 
in the remand portion of this decision.  This part of the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  PTSD was rated at 10 percent disabling, effective 
December 12, 1997.   

2.  In April 2002, the RO proposed to reduce the disability 
rating for the veteran's PTSD from 10 percent to a 
noncompensable rating.  

3.  The veteran was informed of the proposal in April 2002.  

4.  In September 2002, the RO reduced the rating in 
accordance with the proposal, effective December 1, 2002.  

5.  At the time of the rating reduction in September 2002, 
the 10 percent evaluation had been in effect for over five 
years.  

6.  The rating reduction was based on one VA examination.  

7.  Sustained improvement has not been demonstrated, nor has 
it been shown that some improvement is reasonably certain to 
be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the 10 percent disability evaluation for 
PTSD was improper; the 10 percent disability evaluation is 
reinstated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.7, 
4.10, 4.40, 4.132, Part 4, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating Reduction

At a VA examination dated in November 1997, the veteran 
reported incidents regarding his experiences in Vietnam.  The 
veteran described how the experiences interfered with his 
daily functioning abilities:  he has nightmares and dreams 
about Vietnam which cause him to sit up in the bed; after 
engaging in discussions about Vietnam, he experienced 
disturbing thoughts and is often unable to function.  The 
veteran indicated that he has problems sleeping which may be 
due to his stressful job.  He reported being irritable with 
people, that he avoided crowds as he has a 


lifelong history of being shy, the he tends to be 
hypervigilant, that he is uneasy in restaurants since there 
have been several shootings.  He stated that he and his wife 
have a good relationship and that they often drive together.  
The veteran described little social life.  His hobbies 
included gardening and puzzles.  The veteran indicated that 
he likes to visit his mother-in-law.  As to employment, it 
was noted that the veteran had been driving a truck since he 
separated from service.  He was married at the time of the 
examination and had been previously married and divorced 
while he was in service.  

A mental status evaluation revealed that the veteran was 
alert, oriented, cooperative, and adequately groomed.  The 
examiner observed that the veteran was anxious during the 
interview and noted underarm perspiration at the end of the 
interview.  The veteran maintained a generally friendly 
manner.  The veteran had little ability to describe emotions 
and seemed to quickly dismiss several large periods of his 
life.  Memory and intellect were not formally tested, but 
appeared to be intact.  The veteran denied delusions or 
hallucinations.  He denied homicidal or suicidal ideation.  
The examiner determined that veteran showed full blown PTSD 
between his tours in Vietnam and for some time thereafter, 
but the symptoms had improved.  The veteran continued to show 
evidence of a residual state.  The diagnoses were Axis I-
PTSD.  A global assessment of functioning score of 65 was 
assigned.  The examiner noted mild symptoms, but indicted 
that the veteran was, in general, functioning reasonably well 
with meaningful interpersonal relationships.  The veteran was 
competent to handle his own funds.  

In December 1997, the RO granted service connection for PTSD.  
A 10 percent disability evaluation was assigned, effective 
September 30, 1997.

In September 1998, the veteran filed a claim for an increased 
rating for his PTSD.  

Upon VA examination in December 1998, the veteran reported 
that his symptoms had not changed much in the last year.  He 
said that he had many intrusive thoughts and dreams about 
being back in Vietnam.  He did not avoid being around stimuli 


that reminded him Vietnam.  The veteran indicated that now he 
can control the affect that his dreams have on him.  The 
veteran stated that he avoided crowds.  He had no friends 
because he claimed friends caused trouble and he avoided 
family as well.  He had no hobbies and did not attend church.  
The veteran did visit his mother and mother-in-law.  He drove 
a truck and ate in restaurants where he would watch people 
because he is somewhat fearful.  He noted that his spouse was 
more worried about his ability to handle his dreams about 
combat than he.  He was not receiving any outpatient 
treatment or taking any medication for his PTSD.  The veteran 
reported being irritable and said he lost his temper at his 
office because pressure was being placed on him.  

On mental status evaluation, the veteran was alert, 
cooperative, and fully oriented with adequate grooming.  He 
was mildly anxious during the interview.  He was friendly 
toward the examiner, but volunteered very little information, 
especially about his Vietnam experiences.  The veteran 
reported that he was unaware of receiving payments from VA.  
He also appeared to be unaware of what was going on 
emotionally or physically in his life.  The veteran's memory 
appeared to be intact. He denied having any suicidal or 
homicidal ideation.  The results of a Minnesota Multiphasic 
Personality Inventory II (MMPI-2) indicated that the veteran 
perceived himself as calm, happy, well adjusted, and in good 
physical health.  He did not appear to be experiencing any 
undue psychological distress.  He tended to be shy and 
avoided social situations.  He was competent to handle his 
own finances.  The examiner determined that the veteran's 
condition had not changed since a year ago and noted that he 
appeared to have returned from Vietnam with PTSD, but many of 
his symptoms have resolved.  He continued to show evidence of 
a residual state.  The diagnoses were Axis I PTSD and a GAF 
score of 65 was assigned.  

Private medical records dated in 1998 reflect a diagnosis of 
mild to moderate PTSD.  However, no clinical findings were 
provided.  



At a VA examination dated in February 2002, the examiner 
noted that the veteran was last examined in November 1997.  
The veteran reported that he slept 4 to 5 hours per night, 
which provided a restful slumber.  He reported having dreams 
(no nightmares) about combat.  He usually worried about his 
truck rolling over.  The veteran reported that his primary 
stressor was his job as a truck driver.  The veteran has been 
driving a truck for 26 years.  He denied depressive symptoms, 
crying spells.  His hobbies included yard work, fishing 
(which the veteran indicated that he did not have enough time 
to engage in) and working jigsaw puzzles.  The veteran 
reported having a good quality social life:  his wife often 
accompanied him when working; when home he had dinner with 
his brother-in-law; he had a good relationship with his 
nieces and nephews.  The veteran reported that his was a 
loner and did not see a psychiatrist on an outpatient basis.  
He denied any suicide attempts.  

On a mental status examination, the veteran presented on 
time.  He was calm, cooperative, and pleasant.  He was alert 
and oriented times four.  His mood was euthymic, and affect 
was mood congruent.  There was no evidence of psychosis.  The 
veteran denied suicidal or homicidal ideations, paranoia or 
delusions, auditory or visual hallucinations.  He denied any 
flashbacks or intrusive thoughts about Vietnam.  He had bad 
dreams of a non-combat nature, mainly involving working and 
his truck rolling over on him.  His memory was intact for 2/3 
objects in five minutes.  Eye contact was good.  Grooming and 
hygiene were good.  Serial sevens were as follows:  100, 93, 
80, and 88.  He was able to spell the "world" backwards 
correctly.  Insight and judgment were good.  The impression 
was PTSD by history.  A GAF score of 75 was assigned.  The 
examiner noted that the veteran appeared to have little to no 
social or occupational functioning impairment.  He gets along 
well with his family and he was able to work and function in 
social interactions and at work.  He was competent to manage 
his funds for VA purposes.  

In a statement in support of claim dated in April 2002, the 
veteran voiced disagreement with the proposed rating 
reduction.  He indicated that his PTSD had gotten worse 
within the past year and the VA examiner (in February 2002) 
did not conduct a thorough examination.  

In a statement dated in October 2002, the veteran's spouse 
indicated that the symptoms associated with the veteran's 
PTSD had not improved.  She indicated that the veteran was 
very angry and tried to cope with his stress from Vietnam.  
She stated that the veteran had been involved in fights at 
truck stops because someone did not agree with him and that 
the disorder has strained their marriage.  

Analysis

Where the reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e) 
(2003).  

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of 38 C.F.R. § 3.105, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  38 C.F.R. § 3.105(i)(1).  If a 
timely request is received, VA will notify the beneficiary in 
writing of the time and place of the hearing at least 10 days 
in advance of the scheduled hearing date.  The 10-day advance 
notice may be waived by agreement between VA and the 
beneficiary or representative.  The hearing will be conducted 
by VA personnel who did not participate in the proposed 
adverse action and who 


will bear the decision-making responsibility.  If a 
predetermination hearing is timely requested, benefit payment 
shall be continued at the previously established level 
pending a final determination concerning the proposed action.  
Id. 

Following the predetermination procedures specified in this 
paragraph and in paragraph (d), (e), (f), (g) or (h) of 38 
C.F.R. § 3.105, whichever is applicable, final action will be 
taken.  If a predetermination hearing was not requested or if 
the beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  38 C.F.R. § 
3.105(i)(2).   

Governing VA law and regulations further provide, in 
pertinent part, that where an award is reduced, the reduced 
rate will be payable the day following the date of 
discontinuance of the greater benefit. 38 C.F.R. § 3.501 
(2003).

In this matter, the Board finds that the RO adhered to the 
veteran's due process rights.  The veteran was notified of 
the RO's intent to reduce his 10 percent rating for his PTSD 
by a letter dated in April 2002, and he was informed of his 
right to a predetermination hearing and to provide evidence 
to show that the evaluation should not be reduced.  The 
veteran did not request a hearing, but voiced his 
disagreement with the reduction proposal in a statement in 
support claim dated in April 2002.  38 C.F.R. § 3.105.   

With respect to ratings which have continued for long periods 
at the same level, i.e. 5 years or more, rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This 
applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 


examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated. Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344 (2003).

The veteran asserts that the reduction in the disability 
evaluation of his service-connected PTSD was improper.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veteran's PTSD is evaluated under 38 C.F.R. 
§ 4.127, Diagnostic Code 9411, which pertains to mental 
disorders.  
Under that code, a 0 percent rating is assigned for a mental 
condition that has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is assigned where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  Diagnostic Code 9411.  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of an examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (2003).

Applying these law and regulations to the particular facts of 
this case, it is apparent that the reduction in the assigned 
disability evaluation from 10 to 0 percent cannot be 
sustained.  

The Board recognizes that the February 2002 examination 
establishes that the veteran did not report and clinical 
findings did not show significant symptoms associated with 
PTSD.  The only problem that the veteran reported was concern 
over his job and being a loner.  Based on a mental status 
evaluation and interview with the veteran, the examiner 
determined that the veteran had little to no social or 
occupational functioning impairment:  he gets along well with 
his family and is able to work and function in social 
interactions and at work.  However, the February 2002 is the 
only examination of record that provides that the symptoms 
associated with the veteran's PTSD may have improved.  Prior 
VA examinations dated in 1997 and 1998 establish that the 
veteran's PTSD was mild warranting a 10 percent 10 percent 
disability evaluation.  While the February 2002 examination 
may have shown improvement in the veteran's psychological 
disorder, the evidence of record does not clearly establish 
sustained improvement of the veteran's PTSD.  In a statement 
dated in October 2002, the veteran's spouse indicated that 
the veteran showed anger and that he had engaged in arguments 
with people who did not agree with the veteran.  The Board 
recognizes that the veteran's spouse is not qualified to make 
medical determination as to the veteran's condition; however, 
she is qualified to speak to the veteran's symptoms that the 
veteran exhibits.  See 38 C.F.R. § 3.159(a)(1)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  This evidence, at the 
very least, raises the question of whether the improvement 
can be maintained under the ordinary conditions of life.  See 
C.F.R. § 3.344.  



According, the veteran the benefit of doubt, the Board finds 
that the reduction in the evaluation assigned to the service-
connected PTSD, from 10 percent to 0 percent, was improper.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.7, Part 4, Diagnostic Code 9411.  

II.  Veterans Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
restoration of a 10 percent disability rating for PTSD from 
December 1, 2002.   


ORDER

Restoration of the 10 percent disability evaluation assigned 
for service-connected PTSD from December 1, 2002, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

As to the claim for an increased rating for PTSD, the Board 
finds that further development is warranted.  

The veteran's most recent examination is dated in February 
2002, which shows that the veteran had no social or 
occupational impairment.  Subsequent to that 


examination, the veteran indicated that the symptoms 
associated with his PTSD have gotten worse.  The Board is of 
the view that a contemporaneous examination is warranted for 
an equitable disposition of this matter.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to ascertain the severity of his 
PTSD.  Send the claims folder to the 
examiner for review.  All necessary tests 
should be accomplished.  The examiner is to 
provide a multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score; an explanation of 
what the score represents; and the 
percentage of the score representing 
impairment due solely to PTSD.  The examiner 
should assess the extent of the occupational 
and social impairment due solely to PTSD.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken. 
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for PTSD.  If the claim remains denied, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



